DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se.
Claim 38 recites, “non-transitory computer program product, which when executed by a computer, causes the computer to perform a method according to any one of claims 21-32 is implemented".
Thus, the claim 38 is directed to software per se. Software per se is not a process, machine, manufacture, or composition of matter, therefore, the claim 11 is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24, 26-28, 30 and 32-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam).
Regarding claims 21, Nam teaches an indication method (a method for providing indication, paragraphs [201, 202, 241-242] and Fig. 16, provisional 62/356,216, hereafter refers as provisional, pages 41-43 and Fig. 11), comprising:
(UE, paragraphs [201, 202, 241-242], provisional, pages 41-43) communicating with a network device (wherein the UE is communicate with a base station, paragraphs [201, 202, 241-242], provisional, pages 41-43) based on a primary numerology type (wherein the UE receives from the base station based on a default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), an indicator from the network device (receiving indicator from the base station, via an initial signaling, which communicated based on the default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), wherein the indicator indicates a secondary numerology type (wherein the indicator is used to determine an alternative/secondary numerology configuration, pages 37, 40-42), wherein a numerology type includes at least one of the following: a subcarrier spacing and a cyclic prefix length (wherein each of the numerology configuration comprises at least subcarrier spacing and/or cyclic prefix length, paragraphs [66, 73, 122, 229-231], provisional, pages 5, 10, 35, 37, 48), and wherein a primary numerology comprises a default numerology or an initial numerology (wherein the default numerology is used for initial access, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43); and
determining, by the terminal, the secondary numerology type based on the indicator (the UE uses the indicator to determine an alternative/secondary numerology configuration, pages 37, 40-42), wherein the secondary numerology type is used by the terminal to communicate with the network device (wherein the alternative/secondary numerology configuration is used by the UE to communicate with the base station, abstract, paragraphs [5-6, 157, 234, 252-257, 263, 266, 269], provisional, pages 17, 35-38, 41, 47-48).
Regarding claim 22, Nam further teaches wherein the method further comprises:
determining, by the terminal, a region of a spectrum to be operated in (the UE determines a range of frequencies in which to operate, paragraphs [232-234], provisional, pages 35-36);
selecting, by the terminal, the primary numerology type according to the region (the UE based on the determined range of frequencies in which to operate, identifies the default numerology configuration, paragraphs [232-234], provisional, pages 35-36).
Regarding claim 24, Nam further teaches receiving, by the terminal communicating with the network device according to the primary numerology type, an indication from the network device of a resource comprising at least one of a time resource and a frequency resource associated with the indicator (the UE receives a resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50); and
transmitting or receiving, by the terminal, a signal on the resource, according to the indication, by using the secondary numerology type; or transmitting or receiving, by the terminal, a signal on the resource, according to the indication (the UE communicates with the base station using the resources associated with the resource index associated with the indicator, paragraphs [240-247, 252, 260-261], provisional, pages 41-43, 47-48).
Regarding claim 26, Nam further teaches recovering, by the terminal, control channel information from the network device using one or both of the primary (using at least the default numerology to recover the alternative OFDM numerology configuration carried on a control channel, i.e. PDSCH, paragraphs [234, 241-242, 258], provisional, pages 37, 39-40, 43).
Regarding claim 27, Nam teaches an indication method (a method for providing indication, paragraphs [201, 202, 241-242] and Fig. 16, provisional 62/356,216, hereafter refers as provisional, pages 41-43 and Fig. 11), comprising:
generating, by a network device, indication information that comprises an indicator that indicates a secondary numerology type (a base station/cell includes indication information that comprises an indicator that specifying an alternative/secondary numerology configuration, paragraphs [133-134, 197-198, 229-233, 241-242], provisional, pages 12, 35-37, 40-43); and
transmitting, by the network device to a terminal device by communicating with the terminal device based on a primary numerology type (the base station transmits to UE, on a default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), the indication information (indication information, via an initial signaling, which communicated based on the default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), wherein a numerology type includes at least one of the following: a subcarrier spacing and a cyclic prefix length (wherein each of the numerology configuration comprises at least subcarrier spacing and/or cyclic prefix length, paragraphs [66, 73, 122, 229-231], provisional, pages 5, 10, 35, 37, 48), and wherein a primary numerology comprises a default numerology or an initial numerology (wherein the default numerology is used for initial access, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43).
Regarding claim 28, Nam further teaches wherein the method further comprises:
operating, by the network device, in a region of a spectrum (the base station operates in a range of frequencies, paragraphs [232-234], provisional, pages 35-36); and
selecting, by the network device, the primary numerology type according to the region (the base station selects  the default numerology configuration based on the operated range of frequencies, paragraphs [232-234], provisional, pages 35-36).
Regarding claim 30, Nam further teaches transmitting, by the network device to the terminal device by communicating with the terminal device based on the primary numerology type, an indication of at least one of a time resource and a frequency resource associated with the indicator (the base station transmits, on the default numerology configuration, a resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
Regarding claim 32, Nam further teaches transmitting, by the network device, control channel information to the terminal device using one or both of the primary numerology type and the secondary numerology type (the base station transmits a control channel information via a control channel, i.e. PDSCH, to the UE, using at least the default numerology, paragraphs [234, 241-242, 258], provisional, pages 37, 39-40, 43).
Regarding claim 33, Nam further teaches an apparatus, wherein the apparatus is configured to implement the method according any one of claims 21-26 (UE to perform at least one of the claims 21-26, paragraphs [201, 202, 241-242], provisional, pages 41-43).
Regarding claim 34, Nam further teaches wherein the apparatus is the terminal device (UE is configured to perform at least one of the claims 21-26, paragraphs [201, 202, 241-242], provisional, pages 41-43).
Regarding claim 35, Nam further teaches an apparatus, wherein the apparatus is configured to implement the method according any one of claims 27-32 (a base station/cell is configured to perform the method of at least one of claims 27-32, paragraphs [133-134, 197-198, 229-233, 241-242], provisional, pages 12, 35-37, 40-43);.
Regarding claim 36, Nam further teaches wherein the apparatus is the network device (the base station/cell is configured to perform the method, paragraphs [133-134, 197-198, 229-233, 241-242], provisional, pages 12, 35-37, 40-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2018/0041948 A1 to Chou et al. (hereafter refers as Chou).
Regarding claim 23, Nam further teaches wherein the determining the secondary numerology type according to the indicator comprises: 
determining, by the terminal, the secondary numerology type according to the indicator and a mapping relationship between the indicator and the secondary numerology type (the UE determines the alternative/secondary numerology configuration based on the indicator and mapping relationship between the indicator and the secondary numerology type, i.e. bit value used to identify the alternative/secondary numerology configuration, paragraphs [241-242, 248] and provisional, pages 37, 40-42).
However, Nam does not explicitly teach that the mapping relationship is “stored”.
Lin teaches determining, by a terminal, a secondary numerology type according to the indicator and a stored mapping (UE stores an RAN profile which including mapping information between each of the numerology types, i.e. PHY configurations, and a corresponding indexing/indicator, paragraphs [36-38, 49, 58, 95, 138], provisional 62/369,847, paragraphs [35-37, 48, 57, 66, 126]) relationship between the indicator and the secondary numerology type (the UE determines a secondary numerology/PHY configuration by using the mapping information and a received index information, paragraphs [52-53, 67, 91-92], provisional 62/369,847, paragraphs [43, 66, 90, 92]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining, by a terminal, a secondary numerology type according to the indicator and a stored mapping relationship between the indicator and the secondary numerology types as taught by Chou, with the teachings of Nam, for a purpose of reducing signaling overhead and latency by enabling the UE to store the specific values for the numerology types, thus the UE is able to determine the secondary numerology type using index information/specific value from the configuration word without requiring additional numerology information (see Chou, paragraphs [45, 53], provisional 62/369,847, paragraphs [27, 44, 52, 107]).
claim 29, Nam further teaches, wherein the generating the indication information comprises:
generating, by the network device, the indication information according to a selected secondary numerology type and a mapping relationship between the selected secondary numerology type and the indicator (the base station includes the alternative/secondary numerology configuration based on the indicator and mapping relationship between the indicator and the secondary numerology type, i.e. bit value used to identify the alternative/secondary numerology configuration, paragraphs [241-242, 248] and provisional, pages 37, 40-42).
However, Nam does not explicitly teach that the mapping relationship is “stored”.
Lin teaches generating, by the network device, the indication information according to a selected secondary numerology type and a stored mapping relationship (UE stores an RAN profile which including mapping information between each of the numerology types, i.e. PHY configurations, and a corresponding indexing/indicator, wherein the RAN profile is also stored in a base station, paragraphs [36-38, 49, 58, 95, 138], provisional 62/369,847, paragraphs [35-37, 48, 57, 66, 126]) between the selected secondary numerology type and the indicator (the secondary numerology/PHY configuration is identified based on the mapping information and a received index information, paragraphs [52-53, 67, 91-92], provisional 62/369,847, paragraphs [43, 66, 90, 92]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of generating, by the network device, the indication information according to the  (see Chou, paragraphs [45, 53], provisional 62/369,847, paragraphs [27, 44, 52, 107]).

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2009/0298498 A1 to Pisut et al. (hereafter refers as Pisut).
Regarding claim 25, Nam further teaches receiving, by the terminal, a resource identifier associated with the indicator (the UE receives resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
However, Nam does not explicitly teach “determining, by the terminal, whether the resource identifier matches a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal device associated with the network device, or indicates a plurality of terminal devices associated with the network device”.
Pisut teaches determining, by a terminal, whether a resource identifier matches a stored definition of one or more resource identifiers associated with the terminal device (an MS identifies a resource allocation is for itself, when an identification information in the resource allocation matched an identity allocated to the MS, paragraph [64], wherein the allocated identity is stored in each MS’s identification information, paragraphs [46, 60-64]), wherein the resource identifier indicates a single terminal device associated with the network device, or indicates a plurality of terminal devices associated with the network device (wherein the identification information in the resource allocation is indicative of a single terminal, paragraphs [46, 53, 64] and claim 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining, by the terminal, whether the resource identifier matches a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal device associated with the network device, or indicates a plurality of terminal devices associated with the network device as taught by Pisut, with the teachings of Nam, for a purpose of increase efficiency in resource allocation  to the UE, by including the resource identifier that matched with the identity in the resource allocation, thus enabling the UE to determine whether the resource allocation is for itself (see Pisut, paragraphs [9, 62-64]).
Regarding claim 31, Nam further teaches transmitting, by the network device to the terminal device, a resource identifier associated with the indicator (the base station transmits resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
according to a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal associated with a network device or the resource identifier indicates a plurality of terminals associated with the network device”.
Pisut teaches the resource identifier associated with the indicator is according to a stored definition of one or more resource identifiers associated with the terminal device (an MS identifies a resource allocation is for itself, when an identification information in the resource allocation matched an identity allocated to the MS, paragraph [64], wherein the allocated identity is stored in each MS’s identification information, paragraphs [46, 60-64]), wherein the resource identifier indicates a single terminal associated with a network device or the resource identifier indicates a plurality of terminals associated with the network device (wherein the identification information in the resource allocation is indicative of a single terminal, paragraphs [46, 53, 64] and claim 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource identifier associated with the indicator is according to a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal associated with a network device or the resource identifier indicates a plurality of terminals associated with the network device as taught by Pisut, with the teachings of Nam, for a purpose of (see Pisut, paragraphs [9, 62-64]).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2016/0269135 A1 to Jiang et al. (hereafter refers as Jiang).
Regarding claim 37, Nam teaches a computer to perform a method according to any one of claims 21-32 is implemented (the UE is configured to perform the method of at least one of claims 21-26, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43).
However, Nam does not explicitly teach “a non-transitory computer readable storage medium, comprising a computer program, which when executed by a computer, causes the computer to perform a method”.
Jiang teaches a non-transitory computer readable storage medium (a memory, paragraph [36] and Fig. 5-6), comprising a computer program, which when executed by a computer, causes the computer to perform a method (the memory comprises a programming data which when executed by a computer cause the computer to perform a method, paragraphs [36-37]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a non-transitory computer readable storage medium, comprising a computer program, which when executed by a computer, causes the computer to perform a method as taught by Jiang, with the teachings of Nam, for a purpose of simply using the non-transitory computer readable storage medium and the computer to perform the method (see Jiang, paragraphs [36-37]).
Regarding claim 38, Nam further teaches a computer to perform a method according to any one of claims 21-32 is implemented (the UE is configured to perform the method of at least one of claims 21-26, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43).
However, Nam does not explicitly teach “non-transitory computer program product, which when executed by a computer, causes the computer to perform a method”.
Jiang teaches a non-transitory computer program product, which when executed by a computer, causes the computer to perform a method (a programming data which when executed by a computer cause the computer to perform a method, paragraphs [36-37]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the non-transitory computer program product, which when executed by a computer, causes the computer to perform a method as taught by Jiang, with the teachings of Nam, for a purpose of simply using the non-transitory computer program product and the computer to perform the method (see Jiang, paragraphs [36-37]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0290405 A1 discloses transmitting resource ID corresponding to a device ID, thus a user device is able to identify the resource ID allocated to it (paragraphs [31, 95, 106, and 123]).
US 2019/0159178 A1 discloses determining a basic parameter set/numerology based on DCI format (paragraphs [118-124] and Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 12, 2022